Sommer, J. This cause coming to be heard on Respondent’s motion to dismiss, due notice having been given, and this Court being fully advised in the premises: Finds that the Claimant has presented for payment bond coupons stating on their face that “On the First Day of Mar. 1934, the State of Illinois Promises to Pay to Bearer Forty Dollars.” These coupons came attached to bonds issued pursuant to a State highway bond issue of June 1, 1924. The coupons were for interest to be paid each year of the life of the bonds. This Court finds that the coupons are not currency with an indefinite life, but rather are evidence of indebtedness payable on a stated date. The Court of Claims Act provides: “Sec. 22 (a). All claims arising out of a contract must be filed within 5 years after it first accrues ° ° (Ill. Rev. Stat. 1985, ch. 37, par. 439.22(a).) The Code of Civil Procedure provides: “Sec. 13 — 206. * ° ° actions on bonds * “ ° shall be commenced within 10 years next after the cause of action accrued * ° (Ill. Rev. Stat. 1985, ch. 110, par. 13 — 206.) Additionally, this Court finds that a cause of action for payment on the coupons arose in March 1934. Therefore, under either of the above acts, the claim was barred by the statute of limitations many years ago. This Court has no jurisdiction to hear this claim. Therefore it is ordered that this claim be dismissed with prejudice.